Citation Nr: 1809182	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  05-04 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from March 25, 2003.

2. Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from July 1969 to July1971, to include service in Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2002 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In an October 2006 decision, the Board denied the Veteran's claims of entitlement to higher staged initial disability ratings for his PTSD, rated 30 percent prior to March 25, 2003, and 50 percent thereafter.  

The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a November 2008 Memorandum Decision, the Court affirmed that part of the Board's October 2006 decision which denied an initial rating in excess of 30 percent for the Veteran's PTSD prior to March 25, 2003, but vacated the Board's denial of a staged initial evaluation in excess of 50 percent for PTSD for the period from March 25, 2003, and remanded that claim to the Board.  

In August 2017, the Board remanded the appeal back to the AOJ for compliance with the Court vacatur.  The claim has been returned to the Board for appellate consideration.


FINDINGS OF FACT

1. For the entire appeal period in consideration, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in areas such as work, school, family relations, thinking and mood due to intermittent suicidal ideation, near-continuous panic or depression affecting the ability to function independently, appropriately, difficulty in adapting to stressful situations and inability to establish and maintain effective relationships.


2. The effects of the Veteran's PTSD render him unemployable.


CONCLUSIONS OF LAW

1. The criteria for a 70 percent for PTSD, but not higher, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

2. The criteria for entitlement to TDIU have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) which includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  


Increased Rating for PTSD

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Notably, "staged" ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The Veteran's PTSD is currently rated under Diagnostic Code 9411.  All psychiatric disorders are evaluated under a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Under the general rating formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a work-like setting); and inability to establish and maintain effective relationships. 

Finally, a total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Further, "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

As such, the Board will consider both the Veteran's specific symptomatology as well as the occupational and social impairment associated with the rating code to determine whether an increased evaluation is warranted.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Higher scores correspond to better functioning of the individual.

The Board notes that DSM-IV has been recently updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  The claim on appeal was originally certified to the Board prior to August 4, 2014.  Thus, the DSM-IV criteria apply to this claim

According to the DSM-IV, GAF scores between 51 and 60 reflect moderate symptoms, (that is, flat affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, contacts with peers or co- workers).  

By way of history, the Veteran was awarded a 50 percent disability rating in an August 2003 rating decision.  The pertinent findings reflected symptoms of sleep disturbance, war-related nightmares, flashbacks, intrusive memories, hypervigilance, avoidance, occasional crying spells, and social isolation.  He also endorsed panic attacks two to four times per week along with anger, frustration, and lack of patience with others.  The Veteran denied suicidal ideation, and he was noted to be alert and cooperative, neatly groomed with good hygiene, and did not endorse hallucinations or delusions.  During this time, his GAF score ranged from 50 to 55.  See, e.g., VA examination reported dated July 2003; VAMC Morgantown and Pittsburgh Treatment Reports.  The VA examiner described the Veteran's PTSD as chronic and severe noting that the Veteran experienced markedly low frustration tolerance and anger control problems, and that due to anger control problems the Veteran would not be able to maintain gainful employment "unless perhaps in a very structured and isolated setting."

Treatment reports from June through December 2003 reflect that the Veteran had repeated nightmares about his experiences in Vietnam.  He reported an increase in irritability and distress, along with depression, grief, and issues with stress and anger management.  Throughout this period, the Veteran's grooming and hygiene were noted as good, and he was alert and oriented in all spheres.  Both memory and intellect were intact.  His mood was noted as dysphoric with distressed or depressed affect.  He did not endorse suicidal or homicidal ideations, nor did he have delusions or hallucinations.  The Veteran's PTSD was described as moderate to severe.  During this time, his GAF remained stable at 55.

In early 2004, the severity of the Veteran's irritability and sleep disturbance waxed and waned.  At times, he also complained of impulsive rage and anger.  He noted that his irritability caused conflict with his wife, as he stayed in a hotel for a few days after an argument.  His symptoms also included panic attacks up to 5 times a week, intrusive memories, nightmares and flashbacks on a daily basis.  His grooming and hygiene were good and he was alert and oriented in all spheres.  While his mood was dysphoric and his affect either irritable or blunted, there was no evidence of suicidal or homicidal ideations or delusions or hallucinations.  His GAF score ranged from 50 to 55.  See VA Treatment Records dated January 8, 2004, February 2, 2004, March 22, 2004, April 29, 2004, May 10, 2004, May 24, 2004, and June 14, 2004

At the July 2004 VA examination, the Veteran reported having panic attacks every one to two days, along with nightmares every day.  He stated he had trouble dealing with people due to "a short fuse."  In addition, he often avoided crowds and endorsed memory difficulties; he was unable to remember people's names and various tasks unless he kept a list.  He described his 24 year marriage as "rocky," due to frequent arguments.  As far as friends, the Veteran had a few friends who lived out of state and he talked to a Vietnam friend every one to three months.  However, he did not engage in any other social activities.  His hobbies included walking daily.  He reported that he used to enjoy hunting and golf, but was unable to do such activities due to back pain.

Upon mental status examination, there was no evidence of delusions or hallucinations and the Veteran denied suicidal and homicidal ideation.  He was fully oriented in all spheres and denied obsessive or ritualistic behavior.  He did endorse some forgetfulness with respect to names, tasks, and appointments.  He described his recent mood as depressed, rating such depression as a 7 or 8 out of 10.  

During the remainder of 2004, the Veteran reported having increased irritability and depression, as he was frustrated with his treatment progress.  He had panic attacks every one to two days, daily nightmares with early awakening, and had difficulty dealing with people due to a "short fuse."  He also described feeling emotionally numb and detached from others around him.  He was alert and oriented on all spheres and had no significant impairments in attention or concentration.  There were no suicidal or homicidal ideations, nor was there evidence of delusions.  His GAF score remained at 55.  See VA Treatment Records dated June 2004 to December 2004.

On February 1, 2005, the Veteran described a worsening of his symptoms due to suicidal and homicidal thoughts, daily panic attacks and compulsive behavior.  His additional symptoms included temper problems, mood swings, and dislike of being around people which required increasing amounts of medication.

Subsequently, the Veteran reported that he had "good days and bad" with his PTSD.  He stated that his sleep was disrupted due to nightmares.  He also reported issues with anger and irritability.  During this time, he was alert and oriented on all spheres, and his memory and intellect remained intact.  Both mood and affect fluctuated.  At times, he was noted to be isolative and avoidant.  Notably, while clinicians noted no significant impairment in areas of attention or concentration, the Veteran did report having difficulty concentrating on tasks due to intrusive thoughts.  However, he denied suicidal and homicidal ideations and did not endorse hallucinations or delusions.  Judgment and insight remained good and/or fair.  His GAF score ranged from 55 to 60.  See VA Treatment Records dated January 2005 to September 2007.

Subsequent treatment records reflect that the Veteran continued to have issues with irritability, nightmares, and sleep disturbance; however, he did state that he found therapy to be helpful.  He also noted that certain loud noises, such as helicopters, triggered flashbacks.  There were no suicidal or homicidal ideations nor did he endorse hallucinations or delusions; however, the Veteran remained isolative and avoidant.  His symptoms were more prominent when he experienced life stressors, such as a death in his family.  His mood fluctuated and his affected remained blunt.  His GAF score during this time ranged from 55 to 60.  See VA Treatment Records dated January 2008 through September 2009.

The Veteran was afforded a VA examination in September 2009.  At that time, the Veteran endorsed sleep disturbance and frequent nightmares every night.  He stated that he woke up periodically due to his symptoms and only slept about three to four hours a night.  Notably, the clinician found that the Veteran did not show signs of sleep deprivation and opined that his reports regarding his sleep disturbance appeared excessive, as they were well above average of what is expected from Vietnam combat veterans.  The Veteran also reported flashbacks and avoidance of loud noises and large crowds.  In addition, he noted having panic attacks daily, which lasted from a few seconds to a half an hour.  His symptoms also included increased irritability and anger, both of which caused issues in his marriage.  Socially, the Veteran reported having no close friends nor did he engage in social activities.

Upon mental status examination, the Veteran's grooming appeared marginal and somewhat neglected, while hygiene was adequate.  He was oriented on all spheres and alert and responsive.  He seemed guarded and detached and at times, appeared sullen during the examination.  Mood was somewhat depressed and dysphoric with restricted affect.  There were no suicidal ideations, hallucinations, or delusions.  The Veteran did state that he thought about hurting people when they upset him, but had not real plan.  He also endorsed obsessive compulsive behaviors, to include constant hand washing, up to 10 to 12 times per day.  His insight and judgement appeared to be limited.  The clinician diagnosed chronic, moderate PTSD and assigned a GAF score of 55.  However, the examiner found that the Veteran's test results were indicative of over-reporting of symptomatology.

At the April 2010 VA examination, the Veteran reported having intrusive thoughts that were triggered by certain smells or people.  He also reported nightly nightmares and sleep disturbance, resulting in a total of three or four hours of sleep per night.  He described himself as "emotionally numb," as he was unable to express emotion at certain times.  He stated that he avoids crowded places and had difficulty concentrating.   He also indicated that he had periodic panic attacks.  Socially, the Veteran described his 25 year marriage as "pretty good for the most part," although they separated on and off due to his temper.  He described his relationship with his mother and brother as good, as he regularly visited his mother and talked to his brother at least weekly.  He stated that he did not have many friends; he spoked to two friends from Vietnam every few months.  His leisure activities included watching television, watching sports, and spending time with his dog.  He denied instances of aggression or violence.  

Upon mental status examination, the Veteran's grooming and hygiene were good and he was oriented on all spheres.  He was alert and cooperative and had no obvious problems with attention, concentration, or memory.  Insight and judgment were fair and there were no impairments to communication or thought processes.  The Veteran described his mood as depressed several days a week.  He noted that he had difficulty concentrating while reading and difficulty trusting other people.  He denied suicidal or homicidal ideation or symptoms of mania or psychosis.

The Veteran was also administered several tests to assess the severity of his PTSD symptoms.  His scores were lower than when he completed the same tests at the September 2009 VA examination.  According to the examiner, overall, the test indicated that his symptoms and distress have not worsened since the last VA examination.  The clinician assigned a GAF score of 55.

Recent treatment records reflect the Veteran's symptoms of irritability, panic attacks, difficulty concentrating, and restlessness.  He also had insomnia, nightmares approximately 4 to 5 times per week, hypervigilance, avoidance of crowds, and pending doom feelings.  During his consultations, he denied mania, psychosis, and compulsions.  He also denied suicidal and homicidal ideations.  He endorsed air motivation and energy and denied feelings of guilt, hopelessness or helplessness.  Grooming and hygiene were good and the Veteran was always alert and oriented.  See VA Treatment Records dated January 2013 to June 2017.

Most recently, in September 2017, the Veteran was afforded a VA examination to assess the severity of his PTSD.  With regard to symptoms, the Veteran reported more irritability, along with daily memories of his combat experiences and nightmares.  He also noted daily panic attacks and memory loss, as he frequently forgot names and other things.  He stated that he was often suspicious and vigilant around others, especially when in crowds.  He reported daily intrusive memories and difficulty sleeping due to combat memories and waking up during the night.  Socially, the Veteran did not have local friends, although he did talk to an out-of-state friend from Vietnam every other month.  He also noted that he got along well with his brother.  However, he described his 33 year marriage as "up and down" as they argued frequently.  As for recreational activities, the Veteran spent a lot of time with his dog; he also attended car shows and worked on a classic car of his own.  

The examiner opined that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  His symptoms included depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood and difficulty establishing and maintaining effective relationships.  At the time of the interview, the Veteran was alert and oriented; his grooming and hygiene were good.  His mood was irritable with constricted, irritable affect.  He denied suicidal or homicidal ideation and had no psychotic symptoms.  Both judgment and insight were average and his though process was clear and coherent.

Also of record are lay statements from the Veteran.  In written correspondence, the Veteran detailed his difficulties due to his PTSD symptoms, to include sleep disturbances and nightmares.  He reported that often had panic attacks and maintained little social contact outside of his family.

Based on the above, the Board finds that a 70 percent disability is warranted for the entire appeal period in consideration.  In this respect, the Board finds that the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in areas such as work, school, family relations, thinking and mood due to intermittent suicidal ideation, near-continuous panic or depression affecting the ability to function independently, appropriately, difficulty in adapting to stressful situations and inability to establish and maintain effective relationships.

The Board notes that the August 2009 rating decision awarded a 50 percent rating based on the findings of the August 2003 VA examination.  A review of the Veteran's medical records, reports, and examinations since this examination have shown variability in the Veteran's reported symptomatology which has included suicidal ideation, up to 5 panic attacks per week, compulsive behavior, temper problems, mood swings, social isolation, avoidance behavior, sleep disturbance, flashbacks.  There have been variable assessments.  One VA examiner described the Veteran's PTSD as chronic and severe noting that the Veteran experienced markedly low frustration tolerance and anger control problems, and that due to anger control problems the Veteran would not be able to maintain gainful employment "unless perhaps in a very structured and isolated setting."

In totality, while there is variability in the frequency, severity and duration of symptoms, the Veteran's PTSD symptoms reflect of occupational and social impairment with deficiencies in areas such as work, school, family relations, thinking and mood.  Thus, a 70 percent rating is warranted.

However, the Veteran's PTSD does not meet, or more nearly approximate, total occupational and social impairment.  In this respect, the Veteran maintains relations with his spouse albeit strained with multiple periods of separation.  The Veteran is able to attend car shows.  The GAF scores reflects some residual occupational capacity, and the VA examiner opinions reflect some occupational capacity although requiring an isolated work environment.  Many of the VA examiners have consistently described the overall frequency, duration and severity of the Veteran's PTSD symptoms as resulting in occupational and social impairment with reduced reliability and productivity.  These expert opinions as to some residual occupational functioning carry great probative weight, and outweigh the lay opinion of the Veteran in this regard.  

In conclusion, the Veteran does not manifest either the symptomatology or the impairment required for a 100 percent rating for the service-connected PTSD at any time during the appeal period. In so concluding, the Board finds that the Veteran's report of symptomatology to be credible, and the Board has resolved inconsistencies in his favor.  However, when it comes to the overall impact on his occupational and social functioning, the Board places greater probative weight to the lay and medical evidence - including expert examiner opinions as to occupational and social impact - which reflects that the overall frequency, severity and duration of symptoms does not meet, or more nearly approximate, the criteria for a 100 percent schedular rating.  There is no further doubt of material fact to be resolved in his favor.  38 U.S.C. § 5107.

Total Disability based on Individual Unemployability 

For VA purposes, total disability exists when there is any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a). 

This regulation provides that consideration of such a rating is warranted if a veteran has one service-connected disability rated 60 percent or more or, if there are two or more such disabilities, there must be at least one that is rated 40 percent or more, with the remaining disabilities combining to 70 percent or more.  Id.  As a preliminary matter, the Board finds that during the appeal period, the Veteran did meet the schedular criteria for TDIU given the 70 percent rating assigned for PTSD.  

The record reflects that from December 1971 to January 1996, the Veteran worked in a glass factory as a glass worker.  His job required him to work closely with his co-workers.  The Veteran has his high school diploma but does not have any college degrees or vocational training.  

Entitlement to a total rating must be based solely on the impact of a Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The question in a claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities is whether a Veteran is capable of performing the physical and mental acts required by employment and not whether a Veteran is, in fact, employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the U.S. Court of Veterans Appeals (now the U.S. Court of Appeals for Veterans Claims) (Court) discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Turning to the facts of this case, the Veteran was awarded Social Security disability benefits in 1996.  The agency found that the Veteran's (non-service connected) lumbar spine disability precluded him from working.

At the July 2003 VA examination, the examiner found that due to the Veteran's anger and other PTSD symptoms, he would not be able to maintain gainful employment, unless in a very structured and isolated setting.

At the July 2004 VA examination, the examiner found that the Veteran's psychiatric symptoms alone did not render him unemployable.  However, due to his symptoms, he would require a relatively solitary work environment due to his irritability and difficulty being around others.

At the April 2010 VA examination, the examiner found that neither the Veteran's PTSD nor his diabetes and secondary complications rendered him unemployable.  In regards to the PTSD, the examiner noted that the Veteran was able to get along well with his former co-workers while working at the glass factory.  In addition, the Veteran would be able to tolerate the stress, schedule requirements, and interpersonal interactions inherent in any employment setting.  As for the Veteran's type II diabetes, the examiner opined that the medical issues would not prohibit gainful employment; no further detail was provided.

Most recently, at the September 2017 VA examination, the examiner found that the Veteran's PTSD symptoms would make working in any setting in which he had contact with others difficult.  Because of his poor concentration, panic attacks, and intrusive memories, the Veteran would have difficulty working in most settings and maintaining a consistent work schedule.

The Board is of the opinion that the Veteran's PTSD has rendered him unemployable.  As noted in Moore, the Board must address the TDIU question in a practical matter.  Notably, the Veteran's employment history consists of factory work in which he was required to engage with his co-workers in performing his duties.  Throughout his history of treatment for his PTSD, the Veteran has remained isolative and avoidant; other than his family and a few friends, the Veteran did not socialize.  He avoided crowds and social activities.  Such symptoms, when viewed in light of his work history, render him unemployable.  This conclusion is supported by the evidence of record.  Of note, the examiners who state that the Veteran can maintain gainful employment state that he can do so only in a solitary work environment.  However, the Veteran's work history consists only of factory work; he has no additional education or training that would make it practical for him to find employment in another field. 

Considering the entire record in light of the above, and in light of the combined effects of the service-connected PTSD, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports an award of TDIU.  The claim is granted.  


ORDER

Entitlement to a disability rating of 70 percent for PTSD is granted.

Entitlement to TDIU is granted.




______________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


